Citation Nr: 1122518	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 1998, for the assignment of an increased rating to 60 percent for herniated nucleus pulpous at L4-5, fibromyositis and lumbosacral paravertebral muscles, for purposes of accrued benefits.  

2.  Entitlement to an effective date earlier than November 13, 1998, for a total rating for compensation purposes based on individual unemployability (TDIU), for accrued benefits purposes.  

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1952 to January 1954.  The Veteran died in December 2003, and the appellant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the RO which denied the benefits currently on appeal.  

In August 2006, the Board denied the appellant's claims and she appealed that decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  Pursuant to an October 2007 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in January 2008 and January 2010.  

In September 2010, the Board denied the appellant's claims and she appealed that decision to the Court.  Pursuant to an February 2011 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  

REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the Joint Motion for Remand.  

In the Joint Motion, it was noted, in part, that the supplemental statement of the case (SSOC) promulgated by the RO in May 2010, subsequent to the Board remand in January 2010, did not include the appropriate laws and regulations pertaining to the claim for DIC benefits, specifically 38 U.S.C.A. § 1318, or a discussion of the application of those regulations to the appellant's claim.  The Board was directed to ensure that the appellant is provided with another SSOC which includes the provisions of 38 U.S.C.A. § 1318 and DIC.  See also 38 C.F.R. § 19.31(b)(3).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AMC should promulgate an SSOC which includes all appropriate VA laws and regulations pertaining to the claim for DIC benefits, including the provisions of 38 U.S.C.A. § 1318 and DIC generally, and ensure that the document is mailed to the appellant at her correct address of record.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

